Judgment of the County Court, Nassau County, convicting appellant of the crime of grand larceny in the first degree, under section 1293-a of the Penal Law (unauthorized use of a motor, vehicle), and imposing sentence, reversed on the law and a new trial ordered. The questions of fact have been considered and reversal is not predicated thereon. It'was reversible-error to refuse to instruct the jury that the appellant might be found guilty of a lower degree of larceny than that charged in the indictment. (Code Grim. Pro., § 444; People v. Lapolte, 253 N. Y. 573.) No separate appeal lies from intermediate orders, which have heen reviewed on the appeal from the judgment of conviction. Nolan, P. J., Adel, Wenzel, MaeCrate and Beldock, JJ., concur.